Citation Nr: 0945713	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2. Entitlement to service connection for arthritis of the 
right great toe.

3. Entitlement to service connection for arthritis of the 
right ankle.

4. Entitlement to service connection for pharyngitis.

5. Entitlement to service connection for right carpal tunnel 
syndrome.

6. Entitlement to service connection for hydronephrosis 
(claimed as blood in the urine).

7. Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to June 
1984.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.

The Veteran testified in support of these claims at a video 
conference hearing in August 2006.  A transcript of the 
hearing testimony is of record.

The Board remanded these claims to the RO for additional 
action in October 2006. For the reasons that follow, the 
Board again REMANDS the claims of entitlement to service 
connection for diabetes mellitus, arthritis of the right 
great toe and arthritis of the right ankle to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  An August 1991 rating decision denied a claim for 
entitlement to service connection for a low back disorder.  
In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the August 1991 rating 
decision, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disorder, and raises a reasonable possibility 
of substantiating the claim.

3.  A chronic low back disorder was not shown during service 
or for years thereafter, and such a disorder is not shown to 
be related to service.  
 
4.  Chronic pharyngitis was not shown during service or for 
years thereafter, and such a disorder is not shown to be 
related to service.  

5.  Right carpal tunnel syndrome was not shown during service 
or for years thereafter, and such a disorder is not shown to 
be related to service.  

6.  Chronic hydronephrosis was not shown during service or 
for years thereafter, and such a disorder is not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  New and 
material evidence has been submitted, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  A low back disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.   Pharyngitis was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  Right chronic carpal tunnel syndrome was not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309.

5.  Hydronephrosis was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in July 2003, January 
2004, July 2004, June 2005, and June 2009 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim. VA provided adequate 
notice of how disability ratings and effective dates are 
assigned. 

The appellant was adequately informed of the specific basis 
for the prior denial of his claim for service connection for 
a low back disorder, and of the type of evidence necessary to 
reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the appellant did not receive full notice prior to the 
initial decision, after he was provided pertinent notice he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated 
in a September 2009 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  Because the Veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

I.  New and material evidence to reopen a claim of 
entitlement to service connection for a low back disorder

The record discloses that the RO initially considered this 
claim in August 1991. Evidence on file at that time consisted 
of the Veteran's service treatment records which were 
entirely silent as to any low back injury or treatment for a 
low back disorder.  Accordingly, service connection for a low 
back disorder was denied.  The Veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not perfect an appeal. Therefore, that decision is final. 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a Veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The additional evidence submitted by a 
Veteran is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi, 3Vet. App. 
510, 512 (1992).

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only after 
insuring that VA has fulfilled its duty to assist the Veteran 
in the development of his claim.  See Elkins v. West, 12 Vet. 
App. 209 (1999). 

Evidence added to the record since the August 1991 rating 
decision includes August 2006 videoconference hearing 
testimony, additional VA Medical Center treatment records, 
April 2003 and August 2009 VA examinations, and a March 2005 
letter from William T. Gonzaba, M.D., noting that he had been 
treating the Veteran for five years for among other 
conditions, chronic low back pain.  He opined that, "This 
[these] injuries are very old injuries they most likely were 
caused while, [the Veteran] was serving our country."

Dr. Gonzaba's opinion is new in the sense that it has not 
previously been before VA.  It is also material, as it tends 
to establish the existence of an in service back injury.  It 
is neither cumulative nor redundant of the evidence of record 
in August 1991 and, when considered with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.  Therefore, it is sufficient to 
reopen the claim for entitlement to service connection for a 
low back disorder.

II.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), acute and subacute peripheral neuropathy 
(carpal tunnel syndrome), and cardiovascular-renal disease 
(hydronephrosis), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a videoconference hearing in August 2006, the Veteran 
testified that he had hurt his back in 1976 in an automobile 
truck accident.  He has been treated for the back in 1976, 
1981, and 1983.  He was currently being treated with 
hydrocodone because of constant pain.  

The Veteran testified that he suffered from pharyngitis in 
the 1970's in Korea and continues to suffer from it since 
every year for about a month or two.  He reported being told 
by a VA fee based physician that it could be an ongoing 
problem since service.  Finally he testified about kidney 
problems since the 1970s with passing kidney stones and blood 
in his urine.  

On the report of history at the time of his entrance 
examination in October 1972, the Veteran reported a history 
of a right wrist fracture with no sequelae.  

In July 1981 the Veteran complained of back pain after 
lifting a heavy box.  He denied a past history of spinal 
problems.  The pain was in the upper region of the thoracic 
spine.   

There were kidney complaints in August 1982; and, complaints 
of urinary problems in March 1983, after falling over a tree 
stump and also injuring his back again.  X-rays were 
negative.

The service records are silent for treatment or diagnosis of 
chronic pharyngitis, right carpal tunnel syndrome, or chronic 
hydronephrosis.  

Treatment records include a record of April 1992, at which 
time the Veteran complained of pain and swelling of the right 
wrist, which he had injured three days earlier in a minor 
traffic accident.  The assessment was sprain, right wrist, 
rule out fracture.  When he was seen a week later, he 
indicated that a nodule had developed on his ulnar styloid 
which was not there prior to his accident.  X-rays showed 
approximately two small rounded bone fragments of the dorsal 
aspect of the wrist.  The assessment was sprain, possible old 
bony injury.  

When the Veteran was seen by a private physician in March 
1999, he complained of numbness of the right hand, as well as 
some neck pain for the last month.  He indicated that he woke 
up often with the hand feeling numb or if he drove any length 
of time the hand would tend to go numb.  Phalen's sign was 
positive on the right.  Tinel's sign was plus/minus.  The 
assessment was right carpal tunnel syndrome.  

At an April 2003 VA examination the examiner noted that the 
claims file was reviewed.  In July 1981, the Veteran reported 
injuring his back after lifting heavy boxes.  Examination at 
the time revealed tenderness to palpation over the 
infrascapular area.  The diagnosis was a minor teres sprain.  
His second in-service complaint of pain was in March 1983 
when he fell on a stump playing football.  A rib series was 
ordered to rule out a fracture.  The impression was contusion 
and the examiner notes slight swelling with poor range of 
motion.  The Veteran marked no to recurrent back pain on his 
1984 service discharge examination.

The examiner noted that post service medical records revealed 
a February 1998 complaint of low back pain after lifting a 
water heater.  The impression was back pain secondary to 
acute muscle strain.  The diagnosis was degenerative disk 
disease, L5-S1 without radiculopathy.  The examiner opined 
that the current low back pain was not related to service.

In a March 2005 letter, William T. Gonzaba, M.D., wrote that 
he had treated the Veteran for the last 5 years for among 
other conditions, back pain.  He noted this was a very old 
condition and most likely caused while, [the Veteran] was 
serving our country.

At an August 2009 VA examination the claims file was 
reviewed.  VAMC treatment records revealed no treatment for a 
low back disorder.  The examiner noted that VA examinations 
in June 1984, April 1986, March 1990, and January 1994 
revealed no complaints of back pain and no clinical findings 
on examination of the lumbar spine.  A July 1981 notation 
revealed back pain for 2 days after lifting boxes.  He denied 
a past history of spinal problems.  In a follow-up visit that 
month there were no complaints of low back pain. The only 
other records were a July 1976 record where he hit his head 
on the inside of a motor vehicle and presented with a 
headache.  

The examiner opined that the Veteran's low back disorder was 
not caused by or a result of a motor vehicle accident in 
1976.  The rationale was that there were no records of any 
back problems in 1976.  The Veteran had age related arthritis 
of the spine and there was no evidence of trauma.  No x-rays 
were made of the spine during service or upon discharge.  
There were no complaints within one year of discharge.  The 
only complaint of back pain occurred several years later with 
a different history of injury.  No other treatment visits for 
back complaints are found in the record.  This appeared to 
have been a very minor injury and the pain was in the 
thoracic and not lumbar area.  The Veteran has changes on his 
lumbar spine X-rays and MRI but these were common for his age 
and result from degenerative changes not trauma.  The 
examiner noted that his opinion was based on his training and 
experience as an orthopedic surgeon and a thorough history 
and physical examination.

On the VA examination, the Veteran also reported that he had 
occasional paresthesias and numbness of the right hand.  The 
assessment was mild carpal tunnel syndrome of the right hand.  
There was no nerve dysfunction and no significant effect on 
occupation or usual activities.  

A genitourinary examiner noted a history of recurring renal 
calculi  service connection is in effect for this condition).  
No evidence of  hydronephrosis was noted by examination.  

An examination of the pharynx revealed no residuals of any 
pharynx injury or evidence of disease.

A. Service connection for a low back disorder

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for a low 
back disorder.  

In this regard, the service medical records are negative for 
findings relating to a back disability.  Back pain was noted 
in July 1981 when lifting heavy boxes.  This however related 
to his upper thoracic back.  No low back disability was 
noted.

While the evidence shows that the Veteran was involved in an 
automobile accident in 1976, that evidence reveals a 
complaint of a headache not a low back injury.

It was not until February 1998 that the Veteran reported low 
back pain after lifting a water heater.  The fact that the 
first showing of any lumbar spine disability is years after 
service is evidence against the Veteran's claim. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Veteran's allegations of continuity of 
symptomatology of chronic low back disability following his 
discharge from service are not credible for the reasons 
described above.

Although a statement dated March 2005 from Dr. Gonzaba, 
indicated he treated the Veteran for the last 5 years for 
among other conditions, back pain, noting that these were 
very old conditions and most likely caused while, [the 
Veteran] was serving our country this statement was not 
credible.  Dr. Gonzaba's letter did not provide any basis for 
this conclusion, such as having reviewed records of specific 
injury to the back or linking the Veteran's current back 
disability to treatment he received in 1976, or 1981.  His 
bare statement that the current conditions generally were 
most likely caused while the Veteran was in service without 
citing any basis for this conclusion renders it of limited 
evidentiary weight.  The contemporaneously prepared medical 
records do not reflect treatment for a lower back injury 
prior to February 1998.  Accordingly, the medical statement 
appears to be based on the Veteran's own self reported 
history.  For this reason, Dr. Gonzaba statement is 
inadequate to establish a connection between the current back 
disability and service.  Such a connection is an essential 
element in a claim for service connection.   The statement 
from Dr. Gonzaba has little probative value because it is 
clear that it is based upon statements provided by the 
Veteran.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board finds 
that it must assign greater evidentiary weight to the April 
2003 and August 2009 VA examiners' opinions than to the 
opinion of Dr. Gonzaba because their opinions were given 
after a review of the entire claims files, and an examination 
of the Veteran.  Accordingly, the Board must conclude that 
the weight of the evidence is against the claim.


B. Pharyngitis, right carpal tunnel syndrome, and 
hydronephrosis

There are no service treatment records showing any diagnosis 
of pharyngitis, right carpal tunnel syndrome, or 
hydronephrosis.  Further, there is no medical evidence of any 
current pharyngitis or hydronephrosis.   While an examiner 
did diagnose mild carpal tunnel syndrome, right, there is no 
nexus opinion relating this to any incident of injury in 
service. 

The right carpal tunnel syndrome was diagnosed in 1999, at 
which time the veteran noted a recent onset of symptoms.  The 
record does not contain any competent medical nexus opinion 
linking pharyngitis, right carpal tunnel syndrome, or 
hydronephrosis to service.  Without these elements, the 
Veteran's claim of entitlement to service connection for 
pharyngitis, right carpal tunnel syndrome, and hydronephrosis 
is denied.


Summary

The Board has not overlooked the appellant's lay statements, 
or his personal hearing testimony.  Lay witnesses can testify 
as to the visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
As is the case with the appellant's assertions, his 
statements cannot be accepted to establish current diagnoses 
of pharyngitis or hydronephrosis, because he lacks medical 
training to provide a diagnosis.  Moreover, although he may 
be sincere in his assertions, he is not qualified to make a 
medical judgment as to the connection between his current 
disabilities and service.  The incapacity of such lay persons 
to provide evidence regarding medical matters is a legal 
principle that has been long established by Court precedent. 
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   

Accordingly, the Board finds that there is a preponderance of 
evidence against the Veteran's claims of entitlement to 
service connection for a low back disorder, pharyngitis, 
right carpal tunnel syndrome, and hydronephrosis, service 
connection is denied.  There is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claims that would give rise to a reasonable doubt. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent, the appeal is allowed.  

Service connection for a low back disorder is denied.

Service connection for pharyngitis is denied.

Service connection for carpal tunnel syndrome right is 
denied.

Service connection for hydronephrosis is denied.


REMAND

Additional action is necessary before the Board decides the 
claim of entitlement to service connection for diabetes 
mellitus.

During the Veteran's August 2006 videoconference hearing, he 
testified that he served in Vietnam for four months during 
his October 1972 to August 1974 period of active service.  He 
asserted that, based on such service, the Board should grant 
him service connection for diabetes mellitus on a presumptive 
basis.  During the same hearing, his representative indicated 
that he had submitted certain records from the Veteran's 
personnel file, which establish that he served in Vietnam 
during the Vietnam era, as alleged.  According to this 
record, however, it is unclear whether such is the case.  
This record lists the Veteran's duties while serving and 
notes "ENL EVC ON AD, 51K, Plumber, E-4 (NO BREAK) AIRBORNE 
SCHOOL, VEITNAM (sic)."  According to a handwritten comment 
next to this notation, the Veteran was not in Vietnam.  Given 
the Veteran's assertions and the conflicting evidence of 
record, clarification was needed.

In October 2006, the Board remanded this claim to the RO, in 
part, for clarification as to the Veteran's assertions that 
he had service in the Republic of Vietnam.  As the Veteran's 
representative points out in an Appellant's Post-Remand Brief 
dated October 2009, on remand, AMC did not ensure compliance 
with the Board's directive in this regard.  The RO received a 
response to an inquiry sent to the National Personnel Records 
Center noting there were no records for the Veteran at Code 
13.  It recommended that the RO make another request 
addressing this request to Code 11.  The record does not 
indicate that the RO made this request to Code 11.  Given 
this fact, it is necessary to remand this claim to the RO for 
completion of the previously requested action pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the previous remand by the Board requested that 
the Veteran be afforded medical examinations for the claimed 
disabilities, including the right great toe and right ankle 
disabilities.  The Veteran has testified that he broke his 
right great toe and his right ankle during service.  The 
service treatment records contain treatment records for 
multiple injuries.  These include a record dated in June 1980 
for a 7-day history of a crushed right great toe.  The report 
was later corrected to show it had actually been a left toe 
injury.  

The RO has indicated that the Veteran did not report for the 
scheduled examinations.  However, there is a report of 
contact in the claims folder which reflects that the Veteran 
was scheduled for multiple examinations on August 4, 5, and 
7.  He indicated that he was sick on August 6 and that an 
exam was postponed until August 27, which he attended.  The 
claims folder contains reports of multiple examinations 
corresponding with those dates.  However, there is no 
examination of the right great toe or ankle.  It seems 
reasonable to conclude that since the Veteran reported for 
several examinations on those dates, it is not likely that he 
would have missed attending an examination for the right 
great toe and right ankle.  He has indicated that he reported 
for all the scheduled examinations.  However, it is not clear 
whether the examination was in fact done.  

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  The VA Medical Center should be 
contacted to determine if there is a 
report of examination of the right ankle 
and right great toe in August 2009.  If 
such examination cannot be located, the 
Veteran should be scheduled for the 
examination.  The examiner should review 
the claims folder in conjunction with the 
examination and determine whether the 
veteran has arthritis of the right great 
toe or right ankle.  If so, when was it 
first manifested and whether it is at 
least as likely as not that the 
disability is related to the Veteran's 
service.  All indicated tests and studies 
should be accomplished.  

2. Request, obtain and associate with the 
claims file any and all of the Veteran's 
service personnel records and any other 
pertinent service documents located at 
Code 11 in an effort to verify that the 
Veteran served in Vietnam during his 
initial tour of duty from 1972 to 1974.  
If a negative response is receive this 
should be noted by the RO.

3. After securing the service personnel 
file and any other pertinent service 
documents, readjudicate the Veteran's 
service connection claim based on all of 
the evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order. By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal. The Veteran need not 
take any action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims. Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


